THOMPSON, J.
Petitioner Zachary Crocton seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j). He alleges that after he was tried by a jury and convicted, he asked his court appointed attorney to appeal his judgment and sentence for burglary. Crocton’s attorney admits that Crocton asked him to file the appeal and it was overlooked. The state responds that it does not have a good faith basis on which to dispute petitioner’s claim. See Denson v. State, 710 So.2d 144 (Fla. 5th DCA 1998). The petition for belated appeal is granted without the need for an evidentiary hearing. See State v. Trowell, 739 So.2d 77, 24 Fla. L. Weekly S235 (Fla.1999). This order shall be filed with the circuit court and treated as Crocton’s notice of appeal. See Fla. R.App. P 9.140(j)(5)(D).
PETITION GRANTED.
ANTOON, C.J. and COBB, J., concur.